Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 8/11/21 is acknowledged.  Claims 1-21 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements submitted on 5/11/21 and 8/23/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Reply
Drawings
In light of applicant’s arguments and amendments, the prior drawing objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, except for the prior art rejection of claims 19-21.  In addition, new rejections follow.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc (Sampling and Analytical Technique Considerations for Microbial Surface Swab Testing, 2015, previously cited and cited in IDS) in view of Nacson et al. (“Nacson,” US Pub. No. 2007/0137319, previously cited) and Maughan et al. (“Maughan,” US Pub. No. 2012/0011944, newly cited). 
As to claim 1, Preprocessinc teaches a method of collecting a sample of a hazardous contaminant from a test surface, the method comprising: obtaining a collection device comprising a handle coupled to an absorbent swab material (e.g., the swabber comprises a swab bud and a handle as shown on p. 2); demarcating a test area on the test surface (e.g., defined areas of the surface on p. 1; or predefined area on p. 2); and wiping the test area with the absorbent swab material according to a specified swabbing protocol (e.g., see steps of “A typical swabbing protocol” on p. 2).  
With regard to the claim language in claim 1, “wherein according to the swabbing protocol the wiping includes maintaining at least a two pound force on the absorbent swab material as it contacts the test surface,” while Preprocessinc teaches applying the same consistent pressure to the swab as it contacts the surface (e.g., step 5 of “A typical swabbing protocol” on p. 2), Preprocessinc does not specifically teach the amount of force applied on the absorbent swab material.  Nacson teaches in e.g., [0052], a sampling device 10 can include a pressure sensor to indicate when a suitable amount of pressure is used in wiping an article to obtain a sample. The pressure sensor 
With regard to the newly amended claim language in claim 1, “a template having alignment markers thereon,” and “based at least in part on the alignment markers”, Preprocessinc does not teach these features.  Maughan teaches in e.g., [0031] et seq., a retention screen 34, 54 (e.g., alignment markers) can be one of a plurality of interchangeable retention screens configured to interface with or attach to the perimeter ring of the sampling area template or to the contact ring of the suction head, each with a 
As to claim 2, see Preprocessinc and Nacson above.  Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply at least a five pound force because discovering the optimum value of a result effect variable involves only routine skill in the art. 
As to claim 3, see claim 1 above regarding the at least two pound force. 
As to claim 4, see diagram on p. 2 of Preprocessinc.  First dimension of the test area may be horizontal strokes, and the second dimension of the test area are the strokes within each curve, which are perpendicular to the first dimension. 

As to claim 6, see e.g., [0042] et seq. of Maughan.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform the swabbing protocol at a particular speed to maintain a consistent swabbing protocol.
As to claim 7, see e.g., [0042] et seq. of Maughan.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform the swabbing protocol in a particular orientation to maintain a consistent swabbing protocol.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Nacson and Maughan, as applied to claim 1 above, and further in view of BD Diagnostics Catalogue (“BD,” BD Diagnostics Preanalytical Systems – Product Catalogue 2014-2015, previously cited and cited in IDS).
See Preprocessinc, Nacson, and Maughan above. 
With regard to the BD reference cited in IDS filed 12/19/18, because a majority of the reference filed by applicant was blurry, the Office applied the same reference, which 
As to claims 8-9, Preprocessinc does not specifically teach the collection device comprises a sealable vial having an interior well and a cap, and the claimed steps associated with the collection device.  BD teaches on p. 35, a BD ESwab Collection and Transport System, which comprises a screw-cap tube filled with liquid and one minitip flocked applicator swab.  BD teaches on p. 27 et seq., under mixing recommendation, to gently invert the tube 180 degrees and back 8-10 times.  Persons skilled in the art would essentially incorporate some form of pause between inversions.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a specific vial because by providing an effective tube for the swab would help prevent misleading results.  In addition, it would have been obvious to one having ordinary skill in the art, to perform the specific steps associated with the vial to ensure the sample on the swab is effectively released to prevent misleading results. 
As to claim 10, see e.g., steps 6 and 7 on p. 2 of Preprocessinc.  Persons skilled in the art would recognize that step 6 of transferring the swab into the tube would essentially encompass removing the tightly screwed cap.  
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Maughan and Wilkins et al. (“Wilkins,” US 3841973, previously cited and cited in IDS).
See Preprocessinc and Maughan above. 

As to claim 12, see Preprocessinc, Maughan and Wilkins above.  Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply a specific speed not exceeding 50 mm per second because discovering the optimum value of a result effect variable involves only routine skill in the art. 
As to claim 14, see claim 4 above. 
As to claim 15, see claim 7 above. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Maughan and Wilkins, as applied to claim 11 above, and further in view of Nacson.
With regard to the “at least two pound force” see claim 1 above. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of Maughan and Wilkins, as applied to claim 11 above, and further in view of BD.
See claims 8-10 above. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Preprocessinc in view of BD.
As to claim 19, while Preprocessinc teaches sealing the vial (step 7 on p. 2), Preprocessinc does not teach the sealable vial and the agitating step.  BD teaches on p. 36, a BD ESwab Collection and Transport System, which comprises a screw-cap tube filled with liquid and one minitip flocked applicator swab.  BD teaches on p. 27 et seq., under mixing recommendation, to gently invert the tube 180 degrees and back 8-10 times.  Persons skilled in the art would essentially incorporate some form of pause between inversions.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a specific vial because by providing an effective tube for the swab would help prevent misleading results.  In addition, it would have been obvious to one having ordinary skill in the art, to perform the specific steps associated with the vial to ensure the sample on the swab is effectively released to prevent misleading results.
As to claim 20, see claim 17 above. 
.
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
With regard to applicant’s arguments on p. 7-9 about the template having alignment markers, the claim language is considered newly amended claim language, and thus, the newly cited prior art reference, Maughan, is cited above to address this new limitation. 
With regard to applicant’s argument on p. 9 about claim 19, the Office respectfully disagrees.  BD properly reads on the claim language, “a sealable vial having an interior well shaped to substantially match a cross-section of the handle” because p. 36 of BD explicitly teaches a screw-cap tube filled with a liquid medium and one regular sized flocked applicator swab.  Because the one regular sized flocked applicator swab is taught as being in the tube, persons skilled in the art would recognize that the tube has an interior well shaped to substantially match a cross-section of the handle of the applicator swab in order for the applicator swab to fit inside the tube. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/6/2021